Citation Nr: 1707191	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected coronary artery disease with a history of myocardial infarctions for the period from November 19, 2002, to May 22, 2004, and from September 1, 2004, to the present.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

5.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to an effective date prior to January 24, 2011, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1966 to March 1968.  Among other awards, he is in receipt of the Fleet Marine Combat Operations insignia. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Due to the somewhat unconventional nature of the development of these claims, the Board is summarizing the procedural history, below.

The Veteran's claim for service connection for a heart disorder was initially denied by way of an August 2003 rating decision.  After a claim to reopen, the RO issued an April 2009 rating decision awarding service connection for atherosclerotic cardiovascular disease with myocardial infarctions and assigning a noncompensable rating.  Service connection for left and right shoulder disabilities were also denied at that time.  The Veteran filed a notice of disagreement (NOD) as to the initial rating assigned for the heart and as to the denial of service connection for the shoulders in January 2010.  In November 2010, as part of a Nehmer review, the RO issued another rating decision reevaluating the heart disability and assigning an initial rating of 10 percent, effective November 19, 2002, a 100 percent rating, effective May 23, 2004; and resuming the 10 percent rating, effective September 1, 2004.  A statement of the case (SOC) was then issued related to the initial heart rating and the shoulders in March 2011 and the Veteran then filed a June 2011 substantive appeal.  While the substantive appeal was not received within 60 days of the March 2011 SOC, or within one year of the rating decision, VA continued to act on this appeal to include the issuance of supplemental statements of the case (SSOCs) in December 2012 and February 2013.  As such, these issues remain on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The remaining issues on appeal were denied by the RO by way of two January 2012 rating decisions.  A January 5, 2012, rating decision addressed all issues, except the issues of entitlement to service connection for the right and left knee, which were deferred.  A January 24, 2012, rating decision denied those claims.  The Veteran filed a January 2013 NOD disagreeing with the effective date assigned for a TDIU, with the RO's determination not to reopen entitlement to service connection for bilateral lower extremity peripheral neuropathy, and the determination not to reopen entitlement to service connection for right and left knee disabilities.  In addition to these claims, the Veteran disagreed with the initial rating assigned for bilateral hearing loss and the determination not to reopen the claim for service connection for a stomach disorder.  Following the January 2013 NOD, the RO issued an SOC on February 12, 2014 addressing only the issues related to the left and right knees.  A February 27, 2014, SOC then addressed the remaining claims.  On March 13, 2014, the RO received the Veteran's first VA Form 9, which was specific to the issues in the February 12, 2014, SOC pertaining to the two knee claims.  A subsequent VA Form 9, received on March 28, 2014, included a statement by the Veteran that he wished to perfect the appeals as to an increase in the disability rating for the heart, the effective date for TDIU, and service connection for bilateral lower extremity peripheral neuropathy.  This VA Form 9 included the following statement, "I do not appeal the bilateral knee rating, the bilateral hearing loss rating, or the gastrointestinal disorder rating."  This statement seemingly withdraws the appeal as to the knees, and clearly ends the appeal as to the hearing loss and gastrointestinal disorder claims.  No additional action on the part of VA occurred related to the hearing loss or gastrointestinal disorder claims; thus, they are not within the jurisdiction of the Board.  However, in June 2016, the Board took testimony related to the knee claims.  Thus, VA has acted in such a way to allow the Veteran to believe the knee claims remain on appeal and the Board, therefore, has jurisdiction over those appeals.  Id.

As noted above, in connection with this appeal, the Veteran testified at a Board hearing before the undersigned in June 2016.  A transcript of the hearing is within the record before the Board, which includes electronic files within Virtual VA and the Veterans Benefits Management System (VBMS).  The Veteran's VBMS file includes records related to a separate appeal, which is in the notice of disagreement stage. The RO appears to be actively processing this appeal, thus the Board is not taking jurisdiction over this issue at this time. 

The issues of entitlement to an initial rating in excess of 10 percent for the service-connected coronary artery disease with a history of myocardial infarctions for the period from November 19, 2002, to May 22, 2004, and from September 1, 2004, to the present; entitlement to service connection for left and right shoulder disabilities, peripheral neuropathy of the bilateral lower extremities, and bilateral knee disabilities; and entitlement to an effective date prior to January 24, 2011, for the award of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence received since the January 1997 rating decision denying service connection for bilateral lower extremity peripheral neuropathy includes evidence that is not cumulative or redundant of that previously of record and relates to unestablished facts necessary to substantiate the claim.

2.  The evidence received since the April 2009 rating decision denying service connection for right and left knee disabilities includes evidence that is not cumulative or redundant of that previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence was received since January 1997 related to the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence was received since January 1997 related to the claim of entitlement to service connection for right and left knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Peripheral Neuropathy

Service connection for bilateral lower extremity peripheral neuropathy was denied by the RO in January 1997.  The basis of the denial was the lack of a current disability.  The RO recognized an April 1980 VA clinical note showing some hypesthesia to touch in the legs, but no diagnosis of peripheral neuropathy.  This decision was based upon a review of the Veteran's service treatment records and his post-service VA clinical treatment records.

Since January 1997, indications of peripheral neuropathy in the lower extremities is shown in VA clinical records.  June 2002 VA clinical notes show the Veteran's report of numbness in the lower extremities since his time in Vietnam.  In September 2010, a report at the time the Veteran transferred care from the Milwaukee VA facility to the Madison VA facility shows the Veteran's reported history of peripheral neuropathy in the legs and his report of numbness at the time of the evaluation.  The Veteran reported similar symptoms at the time of his Board hearing and he indicated treatment for peripheral neuropathy at VA within the year.  See hearing transcript at page 23.  He also reported accidentally stabbing himself in the leg twenty years prior and not knowing it because of the numbness in his legs.  Id. at page 24.  He also reported the need to use his hands to tell the temperature of water when he showers, because he cannot feel temperature with his feet.  Id.   These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential existence of the disability claimed and a report of ongoing symptoms since the Veteran's service in Vietnam.  Moreover, these records are material in that it was the lack of evidence of a current disability that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for peripheral neuropathy of the bilateral lower extremities is warranted.

Knees

Service connection for right and left knee arthritis was denied by the RO in April 2009.  The basis of the denial was the lack of a current disability in either knee.  This decision was based upon a review of the Veteran's service treatment records and his post-service clinical treatment records, none of which indicated the existence of a knee disability.

Since April 2009, VA clinical records have shown "disorder of knee" reported in the active problem lists.  A January 2014 VA examiner indicated arthritis in the knees was diagnosed in 2009 and referred to the existence of x-ray evidence of such, although no diagnostic report is associated with the examination report.  Nonetheless, the clinical records and VA examiner both suggest the existence of a current right and left knee disability.  Moreover, at the June 2016 Board hearing, the Veteran personally recalled having aching joints, including his knees, during his active service.  See hearing transcript at page 15.  He recalled others going out for recreational teams like softball, but he could not due to his joint pain.  Id. at page 16.  Thus, the records added to the file since April 2009 show the existence of the disabilities claimed and a potential association with symptoms experienced during active service.  These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential existence of the disability claimed and a report of ongoing symptoms during and since the Veteran's active service.  Moreover, these records are material in that it was the lack of evidence of a current disability that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for bilateral knee disabilities is warranted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran's remaining claims require additional development prior to adjudication.

VA Examination - Heart Disorder

The Veteran most recently underwent VA examination related to his heart disorder in October 2012.  The report curiously refers to most recent diagnostic exercise testing conducted in November 2012, which would be one month after the examination.  The Board assumes this to be a typographical error.  Nonetheless, the examiner reported the exercise testing showing a METS level of 9, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging (6 mph).  At his June 2016 hearing, the Veteran reported a worsening in his symptoms since the October 2012 examination.  See hearing transcript at page 32.  He described chest pain virtually all of the time and a limit of approximately a few blocks when walking.  Id. at pages 29 and 34.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the October 2012 VA examination findings appear to not be representative of the current severity of the heart disorder on appeal, the claim must be remanded as a new VA examination is warranted.

The Board recognizes the longstanding nature of this claim.  While the current VA examination may primarily show the current severity of the disorder, the potential exists for a medical history to be obtained by the examiner, thus impacting the evidence available to decide the earlier periods under consideration in this appeal.  Thus, the Board finds no reason to bifurcate this claim.  The entire period on appeal is remanded.

VA Examinations - Shoulders, Knees, and Peripheral Neuropathy

The RO obtained an opinion related to joint disabilities and potential association with his service-connected psychiatric disorder in June 2011.  An opinion related to direct service connection was not provided.  He was also afforded a VA examination related to his knees in January 2014.  The examiner found the Veteran to not have a knee condition as the result of active service, because he did not have knee complaints until decades later.  The examiner stated, "I would have expected knee problems at an earlier juncture if the service demands were the cause."

At the June 2016 Board hearing, the Veteran described his recollection of aching joints in service, particularly his shoulders, knees and elbows.  See hearing transcript at page 16.  He recalled his joints hurting pretty much all of the time and that he was unable to go out for recreational teams or ride motorcycles like others, because of his joint pain.  Id.  Moreover, with regard to the claimed peripheral neuropathy, the Veteran testified as to numbness in his feet, his left hip and his left leg.  Id. at pages 23-24.  He reported that this numbness has existed ever since his service in Vietnam.  Id. at page 27.

To date, no VA examiner has discussed the Veteran's report of symptoms during service or since.  In fact, the January 2014 examiner suggested that no such symptoms existed.  The Board finds that remand is necessary in order to afford the Veteran an examination and obtain an opinion as to the etiology of his claimed shoulder and knee disabilities, with consideration of his report as to the history of symptoms.  

With regard to peripheral neuropathy, the Veteran has yet to be afforded a VA examination to determine the nature and etiology of this claimed disability.  The Veteran reports current symptoms, as well as similar and ongoing symptoms starting during his tour in Vietnam.  On remand, examination for peripheral neuropathy of the bilateral lower extremities should also occur.  38 C.F.R. § 3.159(c)(4) (2016); also see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Records 

The Board recognizes the Veteran's general contention that the nature of his duties, particularly his combat service in Vietnam.  A review of his claims file reveals that his service personnel records (SPRs) are not within the record before the Board.  These records are potentially relevant to a determination as to the type and hardships of service experienced by the Veteran.  On remand, the AOJ should obtain the SPRs and associate them with the record.  38 C.F.R. § 3.159(c)(2) (2016).

Finally, the AOJ should obtain and associate with the record all pertinent, non-duplicative VA treatment records related to the issues on appeal.  Id.

Earlier Effective Date - TDIU

The Veteran contends his TDIU is warranted prior to January 24, 2011.  He reports he has been unable to obtain and maintain substantially gainful employment since approximately 2009 due to his heart and shoulder disabilities.  See hearing transcript at pages 3-8.  As the development of the claims related to the heart and shoulder may include information relevant to the TDIU effective date, these issues are inextricably intertwined.  Thus, the TDIU claim must be remanded along with the other claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the record before the Board.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Obtain relevant and ongoing VA treatment records related to treatment of the claimed disabilities and associate the records obtained with the record before the Board.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected coronary artery disease with a history of myocardial infarctions.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's heart disorder, to include fully describing the effects of the Veteran's disability on his occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination(s) to assess whether any shoulder and knee symptoms and/or disabilities present during the pendency of these claims are related to a disease or injury in service, including the in-service symptoms noted by the Veteran at his June 2016 hearing.  (VBMS, document labeled Hearing Testimony, receipt date June 16, 2016, starting at page 8). The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any shoulder and/or knee disability present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If it is determined that the shoulder and/or knee disabilities, if present, are at least as likely as not related to the symptoms described by the Veteran as in existence during and since his active service, then the examiner(s) should also describe the effects of the Veteran's disability(ies) on his occupational functioning and daily activities.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess whether any lower extremity neuropathy symptoms and/or disability present during the pendency of this claim is related to a disease or injury in service, including the in-service symptoms noted by the Veteran at his June 2016 hearing.  (VBMS, document labeled Hearing Testimony, receipt date June 16, 2016, starting at page 8). The examiner should indicate that the claims file, including the Board Remand, was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any lower extremity neuropathy disability present had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.

The examiner must provide reasons for any opinion and address all relevant medical and lay evidence, to include the Veteran's hearing testimony.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If it is determined that the lower extremity peripheral neuropathy, if present, is at least as likely as not related to the symptoms described by the Veteran as in existence during and since his active service, then the examiner is also asked to describe the effects of the Veteran's disability on his occupational functioning and daily activities.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


